           CASE 0:20-cv-01929-SRN-HB Doc. 91 Filed 12/17/20 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA

Brock Fredin,

      Plaintiff,

      v.                                        Case No. 0:20-cv-01929-SRN-HB

Jamie Kreil,

      Defendant.




                   Jamie Kreil’s Opposition to Brock Fredin’s Motion
                        to Recuse Judge Susan Richard Nelson
         CASE 0:20-cv-01929-SRN-HB Doc. 91 Filed 12/17/20 Page 2 of 7




                                    Introduction

      Brock Fredin has engaged in a brazen campaign of harassment against the

defendants in his lawsuits, their counsel, and the Court, for which the Court

rightly sanctioned Fredin on November 23, 2020 (Dkt. 39). But Fredin remains

convinced he did nothing wrong. He has spent the weeks since the Court entered

its Order (Dkt. 39) insisting as much in filing after meritless filing. With his

Motion to Recuse (Dkt. 85), Fredin now arrives at the conclusion that the Court

sanctioned him not because of his extraordinary misconduct, but because the

Court is biased against him. Fredin thus seeks recusal of Judge Susan Richard

Nelson, who for three years has demonstrated steady patience while presiding

over nine of Fredin’s vexatious lawsuits in this Court.1

      The factual basis Fredin offers to support his motion is largely fabricated,

and his legal theories are inscrutable. His motion is not a filing in good faith; it is

simply another vessel for his vitriol. The Court should deny the motion.



1See Fredin v. Middlecamp, Case No. 0:17-cv-03058-SRN-HB (D. Minn. July 18,
2017); Fredin v. Miller et al., Case No. 0:18-cv-00466-SRN-HB (D. Minn. Feb. 16,
2018); Fredin v. Clysdale et al., Case No. 0:18-cv-00510-SRN-HB (D. Minn. Feb. 22,
2018); Fredin v. Halberg Criminal Defense et al., Case No. 0:18-cv-02514-SRN-HB (D.
Minn. Aug. 27, 2018); Fredin v. Olson et al., Case No. 0:18-cv-02911-SRN-HB (D.
Minn. Oct. 11, 2018); Fredin v. Street et al., 0:19-cv-02864-SRN-HB (D. Minn. Nov.
8, 2019); Fredin v. Miller et al., Case No. 0:19-cv-03051--SRN-HB (D. Minn. Dec. 9,
2019); Fredin v. Halberg Criminal Defense et al., Case No. 0:19-cv-03068-SRN-HB (D.
Minn. Dec. 11, 2019); Fredin v. Kreil, Case No. 0:20-cv-01929-SRN-HB (D. Minn.
Sept. 10, 2020).
                                           1
        CASE 0:20-cv-01929-SRN-HB Doc. 91 Filed 12/17/20 Page 3 of 7




                                     Argument

      Under Section 255(a) of Title 28, a judge “shall disqualify [her]self in any

proceeding in which [her] impartiality might reasonably be questioned.” The law

presumes, as it should, “the honesty, integrity, and impartiality of those serving

as judges.” Scenic Holding, LLC v. New Bd. of Trustees, 506 F.3d 656, 662 (8th Cir.

2007). Accordingly, the party seeking recusal bears a “substantial burden” of

proving the appearance of partiality. United States v. Dehghani, 550 F.3d 716, 721

(8th Cir. 2008). The Court applies “an objective standard of reasonableness in

determining whether recusal is required” under Section 455(a). Fletcher v. Conoco

Pipe Line Co., 323 F.3d 661, 664 (8th Cir. 2003). When assessing the reasonableness

of the request for a recusal, “each judge must be alert to avoid the possibility that

those who would question [her] impartiality are in fact seeking to avoid the

consequences of [her] expected adverse decision.” Id.

      Fredin primarily argues that Judge Nelson must recuse herself because she

was a partner at Robins Kaplan LLP more than 20 years ago—before any of the

lawyers who have appeared on Kreil’s behalf joined the firm, and long before

Fredin embarked on his many legal misadventures in this Court. See Mem. in

Supp. (Dkt. 85) at 2-5. “[I]t is rare that recusal is granted based only on a question

of impartiality because of the judge’s former affiliation.” Local 338, RWDSU v.

Trade Fair Supermarkets, 455 F. Supp. 2d 143, 144 (E.D.N.Y. 2006); see also id.


                                          2
         CASE 0:20-cv-01929-SRN-HB Doc. 91 Filed 12/17/20 Page 4 of 7




(listing cases). The fact that Judge Nelson practiced law at Robins Kaplan

decades ago falls well short of any plausible basis for recusal. See, e.g., Valley v.

Rapides Parish Sch. Bd., 992 F. Supp. 848, 851 (W.D. La. 1998) (recusal was not

necessary when counsel was the judge’s former law partner and friend); see also

Bumpus v. Uniroyal Tire Co. Division of Uniroyal, Inc., 385 F. Supp. 711, 714 (E.D.

Neb. 1974) (the fact that the judge was a former law partner of counsel for

plaintiffs was “patently insufficient to require disqualification”).

      Beyond Judge Nelson’s prior work at Robins Kaplan, Fredin’s motion

largely rests on fabrication and baseless conjecture. For example:

           Fredin asserts Judge Nelson “worked alongside and mentored (then

             a junior attorney) Anne M. Lockner” at Robins Kaplan. Mem. in

             Supp. (Dkt. 85) at 3. But Judge Nelson and Lockner did not work at

             Robins Kaplan at the same time; Lockner joined the firm roughly

             two months after Judge Nelson’s appointment as a U.S. Magistrate

             Judge. Lockner Decl. ¶¶ 2-4.

           Fredin hypothesizes that “Judge Nelson . . . engaged in substantial

             extrajudicial communication with Ms. Lockner through professional

             associations.” Mem. in Supp. (Dkt. 85) at 1. This again is false:

             Lockner has not (to her recollection) had any “extrajudicial

             communication[s]” with Judge Nelson, ever. Lockner Decl. ¶ 5.

                                           3
        CASE 0:20-cv-01929-SRN-HB Doc. 91 Filed 12/17/20 Page 5 of 7




           Fredin contends that “[i]n October 2019, Judge Nelson denied

             Plaintiff any ability to conduct discovery or reopen discovery.”

             Mem. in Supp. (Dkt. 85) at 1. In reality, U.S. Magistrate Judge

             Bowbeer issued the Order to which Fredin refers. See Order (Dkt.

             102), Fredin v. Middlecamp, Case No. 0:17-cv-03058 (D. Minn. Oct. 29,

             2019). And Fredin “did not appeal the October 29, 2019 Order[ ]” to

             Judge Nelson. See Order (Dkt. 237) at 4, Fredin v. Middlecamp, Case

             No. 0:17-cv-03058 (D. Minn. Nov. 13, 2020).

The foregoing “facts” would provide exceptionally weak grounds for recusal

even if they were true. It is hard to discern how the above would render Judge

Nelson an “interested party” in this litigation (as Fredin claims), see Mem. in

Supp. (Dkt. 85) at 3-4, and Fredin does not explain. But again, the above “facts”

are not “facts.” Fredin’s assertions about Judge Nelson are simply the product of

his imagination.

      Finally, Fredin contends that the Court’s Order granting Kreil’s Motion for

Sanctions shows bias against Fredin in and of itself. See id. at 4. That again is

plainly not so. The Court’s Order reflects only opprobrium for Fredin’s broad-

ranging and egregious misconduct. Fredin more than earned it. If anything, the

Court’s response to Fredin’s efforts to harass the parties, counsel, and the Court

has been extremely measured and fair. Fredin has taken the Court’s fairness as


                                          4
         CASE 0:20-cv-01929-SRN-HB Doc. 91 Filed 12/17/20 Page 6 of 7




license to flaunt the Court’s Order and refuse to comply. See Mem. in Supp. of

Mot. to Show Cause (Dkt. 53). It is frankly incredible that, having been afforded

every solicitude by the Court over the course of his three-year litigation spree,

having so far avoided the harsher sanctions the Court could have imposed for his

recent misconduct, and having spent the last month in open contempt of the

Court’s Order, Fredin complains that the Court has treated him unfairly.

                                     Conclusion

      Fredin’s Motion to Recuse shows that he did not get the Court’s message

in its November 23, 2020 Order (Dkt. 39). Fredin evidently remains convinced

that it is not he who must change if this litigation is to proceed, but the Court. If

the Court’s Order (Dkt. 39) did not convince Fredin to conform his conduct to

minimally acceptable standards going forward, it seems unlikely that anything

will. Kreil respectfully submits that this litigation cannot proceed under these

circumstances. The Court should deny Fredin’s Motion to Recuse and bring these

proceedings to a close.




                                           5
       CASE 0:20-cv-01929-SRN-HB Doc. 91 Filed 12/17/20 Page 7 of 7




DATED: December 17, 2020         ROBINS KAPLAN LLP

                                 By: /s/ Anne M. Lockner
                                 Anne M. Lockner (Bar No. 0295516)
                                 J. Haynes Hansen (Bar No. 0399102)
                                 Ena M. Kovacevic (Bar No. 0400149)
                                 800 LaSalle Avenue, Suite 2800
                                 Minneapolis, Minnesota 55402
                                 T: (612) 349-8500
                                 F: (612) 339-4181
                                 alockner@robinskaplan.com
                                 ekovacevic@robinskaplan.com
                                 hhansen@robinskaplan.com

                                 Counsel for Defendant Jamie Kreil




                                    6
